Title: To George Washington from Peter Van Rensselaer, 1 April 1781
From: Van Rensselaer, Peter
To: Washington, George


                        
                            Albany 1 April 1781
                        
                        I have recd a Letter from the Honble Brigadr Genl Knox, Inquiring in the repair of Arms & Making of
                            Bayonets, which I cannot with propriety Omitt Informing your Excellency that the works have ceased at this place, Because
                            I am not Supplyed by the Quarter Master with Iron, Steel, files Coal &ca &ca nor with provision &
                            money to pay the Artificers. I here inclose your Excellency my Return for the Month of March. I have the honor to be most
                            respectfully Your Excellencies Most Obedt hum: Servt
                        
                            P. Van Rensselaer
                            Public storekeeper
                        
                    